Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 1, 11, and 18:
“Claim 1 as amended recites "a dispatcher configured to determine whether to dispatch or stall second waves to the plurality of processing elements based on comparisons of values representative of behavioral characteristics of the second waves and the accumulated values stored in the accumulators". Neither Trawczynski nor Fetterman teaches or suggests the recited dispatcher.
…
Thus, Trawczynski teaches selectively enabling and disabling compute units based on a threshold number of stalled cycles for the CUs. While activating more CUs may make them available to receive dispatches of buffered instructions, there is no teaching or suggestion in Trawczynski of a dispatcher that is configured to determine whether to dispatch or stall second waves to the plurality of processing elements, as recited by claim 1.
…
Thus, Fetterman teaches that tasks are scheduled based on a priority level. However, nowhere does Fetterman teach or suggest dispatcher that is configured to determine whether to dispatch or stall second waves to the plurality of processing elements. 
Therefore, the combination of Trawczynski and Fetterman fails to teach or suggest a dispatcher configured to determine whether to dispatch or stall second waves to the plurality of processing elements based on comparisons of values representative of behavioral characteristics of the second waves and the accumulated values stored in the accumulators, as recited by claim. Accordingly, claim 1 is novel and non-obvious over Trawczynski and Fetterman. Independent claims 11 and 18 recite subject matter similar to the subject matter of claim 1 described above. Thus, claims 11 and 18 are also novel and non-obvious in view of Trawczynski and Fetterman, mutatis mutandis.”

This argument is found to be persuasive for the following reason. The examiner agrees that the combination of Trawczynski and Fetterman failed to teach the newly claimed limitation. Thus, the rejections based on this combination have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references that read upon the independent claims. Thus, the claims are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183